 HACKNEY IRON& STEEL CO.Hackney Iron & Steel Company and International Chemi-calWorkers Union,and ItsLocal 773, AFL-CIO. Cases23-CA-2505 and 23-CA-2554May 7, 1970SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn September 28, 1967, the National Labor RelationsBoard issued its Decision and Order in the above-entitledproceeding,' finding that the Respondent as a successoremployer had engaged in and wasengagingin certainunfair labor practices within themeaning ofSection8(a)(5) and (1) of the National Labor Relations Act,as amended, and ordering the Respondent to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act, includingrecognizing and bargaining with the Union. The Boardalso dismissed those portions of the complaintallegingthat the Respondent violated Section 8(a)(3) and (1)of the Act by denying overtime work to two employees.Thereafter, the Respondent filed with the UnitedStates Court of Appeals for the District of Columbiaa petition to review and set aside the Board's Order.The Board filed a cross-petition seeking enforcementof its Order. The Court sustained, in full, the Board'ssuccessor and unfair labor practice findings. However,itdid not accept the Board'srationalefor decliningto determine whether the Respondent must comply withthe terms of the collective-bargaining agreement in effectat the time of the change in business ownership. TheCourt held that this issue was within the scope ofthe complaint and that, as the contract was in effectat the time of -acquisition, the Board should considerthe matter in light of the Supreme Court'sWileydeci-sion.2 Following the remand, pursuant to leave grantedby the Board by letter dated July 10, 1968, briefs weresubmitted by the Respondent, the General Counsel,and the Union. Subsequently, the General Counsel sub-mitted an addendum to his brief and the Respondentsubmitted a supplemental memorandum.During this period the Union, on July 11, 1968, sought,through a motion to supplement record, to include thecollective-bargaining agreementin issueas part of therecord of this case. The motion was unopposed, and,as we view the contract as relevant to our considerationof the issue presented on remand, the motion is herebygranted and the contract is received in evidence.On August 14, 1968, the Respondent filed a motionto supplement record through which it sought to intro-duce into evidence a letter from the Union to theRespondent requesting that negotiations for a new con-tract begin and stating, in effect, that the automaticrenewal provision of the contract would be inoperativeifno agreement were reached. On September 16, 1968,167 NLRBsJohnWiley&Sons,Inc v Livingston,376 U S 543 (1964)357the Union filed its opposition to this motion. The sameday the General Counsel filed a reply in which heexpressed no opposition to the Respondent's motion.However, the General Counsel sought, through his ownmotion to supplement the record, by introducing theRespondent's reply letter in which the Respondentexpressed its position with regard to its professed lackof any bargaining obligation. The General Counsel alsosubmitted a motion to file supplemental briefs. Themotions to supplement the record through the introduc-tion of the letters described above are hereby granted,and the letters are received in evidence.We do notbelieve, that there is any necessity for supplementalbriefs and that motion of the General Counsel is herebydenied.On January 31, 1969, the National Labor RelationsBoard, having determined that the instant case raisedissues of substantial importance in the administrationof the National Labor Relations Act, as amended,ordered that this case be consolidated with three others3for the purpose of oralargumentbefore the Boardon March 12, 1969. The parties were given permissionto file further briefs. Subsequently, on February 19,1969, the Board extended its date of the oral argumentto April 23, 1969.The Board also invited certain interested parties tofile briefsamicus curiaeand to participate in oral argu-ment. Briefs were filed by: The Chamber of Commerceof the United States; American Federation of Laborand Congress of Industrial Organizations; InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers; the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica; and the National Federation of IndependentUnions. The Chamber of Commerce of the United States;the International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America; and the NationalFederation of Independent Unions did not choose toparticipate in the argument. The National Associationof Manufacturers declined either to file a brief or partici-pate in the argument.The Board has considered the briefs, the oral argu-ments, and the entire record in this case in formulatinga response to the Court's remand and hereby makesthe following findings.In remanding, the Court limited its directive to theBoard to further consider, giving due deliberation tothe impact ofWiley,"whether the employer shouldbe called upon to observe the terms of the collectivebargaining agreement in effect at the time of the acquisi-tion."As previously noted, the Court affirmed theBoard's unfair labor practice findings and its determina-tion that Respondent was a successor employer.The agreement in issue was originally negotiated tocover the 2-year periodbeginningAugust 30, 1965. ByAugust 29, 1966, Respondent had assumed control ofthe business enterprise involved herein from its predeces-3TheWilliam J Burns International' Detective Agency,182NLRBNo 50;Kota Division of Dura Corporation,182NLRB No 51, andTravelodge Corporation et al ,182 NLRB No 52182 NLRB No. 53 358DECISIONSOF NATIONALLABOR RELATIONS BOARDsor. Thereafter, Respondent continually refused to abideby the collective-bargaining agreement or even, priorto the issuance of our Decision and Order in the priorstage of this proceeding and the Court's subsequentenforcement thereof, to recognize and bargain with theUnion.For the reasons enunciated in our companion decisioninBurns"we find that Respondent as the successoremployer in a continuing business identity had an obliga-tion to honor the collective-bargaining agreement in effectat the time it took over the employing enterprise.The Respondent had assumed control of the businessenterprise involved herein by August 29, 1966, and thecontract in issue expired on August 30, 1967.1 On May1,1968, the circuit court enforced our order requiringthe Respondent to recognize and bargain with the Union.Sometime thereafter a decertification petition was filed.The Regional Director for Region 23 determined thatthe Respondent had complied with our order and thatthe holding of an election would not be inconsistentwith the fact that the issues involved in this proceedingby reason of the Court's remand had not been finallyresolved. The election was conducted on July 2, 1969.The Union failed to receive a majority of the votescast, and, in the absence of objections, the RegionalDirector certified the results of the election on July11, 1969.Consistent with our decision inBurns,Respondentwas bound by the provisions of the contract from August29, 1966, through August 30, 1967, when the contractexpired. The Respondent's failure to abide by that agree-ment during its scheduled term constituted an independ-ent violation of Section 8(a)(5) of the Act. Further,although Respondent may have recognized and bargainedwith the Union following the circuit court's enforcementof our order, there is no evidence to suggest that itbargained to the point of impasse. Therefore, to theextent that Respondent may have caused losses toemployees through the institution of unilateral changesin the terms and conditions of employment establishedby the contract without first having bargained to a good-faith impasse, it bears the responsibility for these losses.THE REMEDYHaving found the Respondent in violation of Section8(a)(5) for failing to honor the collective-bargaining agree-ment in effect at the time of its takeover, we shallfurther order that, upon request by the Union, theRespondent will be required to make restitution of allcontractual benefits which it may have unlawfully with-held from employees by virtue of its failure to abideby the provisions of the collective-bargaining agreementduring its scheduled term.We shall also require thatthe Respondent make restitution for benefits which mayhave been lost by virtue of any unilateral changes itmay have instituted in the terms and conditions ofemploymentexistingat the expiration of the contract.The latter form of restitution is applicable from August31, 1967, the expiration date of the contract, to July11, 1969, the date of the Union's decertification. Whatev-ermonetary restitution` Respondent's employees maybe entitled to, shall be computed in the manner setforth in F.W.WoolworthCompany, 90 NLRB 289,and shall include interest in the amount and mannerset forth inIsisPlumbing & Heating Co ,138NLRB716.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby orders that the Respondent, HackneyIron & Steel Company, Navasota, Texas, its officers,agents, successors, and assigns, shall take the followingaffirmative action necessary to effectuate the policiesof the Act:1.Make restitution of all contractual benefits whichitmay have unlawfully withheld from employees byvirtue of its failure to abide by the provisions of thecollective-bargainingagreementin effect at the timeof its acquisition of the employing enterprise involvedherein in themannerset forth in the portion of thisdecision entitled "The Remedy".2.Make restitution for any benefits which may havebeen lost by virtue of any unilateral changes it mayhave instituted in the terms and conditions of employ-ment existing at the expiration of the contract in themannerset forth in the portion of this decision entitled"The Remedy". The termination date for such restitutionis July 11, 1969, the date of the Union's decertification.3.Post at its establishment in Navasota, Texas, copiesof the attached notice marked "Appendix."" Copiesof said notice on forms provided by the Regional Directorfor Region 23 shall, after being duly signed by Respond-ent's representative, be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takento insure that said notices are not altered, defaced,or covered by any other material.4.Notify the Regional Director for Region 23, inwriting,within 10 days from the date of this Order,what steps Respondent has taken to comply herewith.MEMBER JENKINS,dissenting:For the reasons expressed in my dissent inThe WilliamJ.Burns International Detective Agency,182NLRBNo. 50, I would dismiss the complaint here.'The William J Burns International Detective Agency,suprasThe contract contained a clause which provided for automatic 1-year renewals unless either party served notice, at least 60 days beforethe scheduled expiration date— of its intention to terminateWe viewtheUnion's letter to the Respondent on June 28, 1967, as havingconstituted such notice8 In the event this Order is enforced by a Judgment of the UnitedStatesCourt of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board " HACKNEYIRON& STEEL COAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL make restitution of all contractual ben-efits which we may have unlawfully withheld byvirtue of our failure to abide by the collective-bargaining agreement in effect at the time whenwe acquired control of the companyWE WILL also make restitution for any benefitswhich may have been lost because of any unilateralchanges we may have instituted in the terms andconditions of employment The termination datefor such restitution is July 11, 1969, the date ofthe Union's decertificationDatedBy359HACKNEY IRON & STEELCORP(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 6617 Federal Office Building, 515 Rusk Avenue,Houston, Texas 77002, Telephone 713-226-4296